Citation Nr: 1222562	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  09-28 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a compensable evaluation for carpal tunnel syndrome of the left upper extremity.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from September 1976 to September 1980 and from April 1985 to March 2007.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In his April 2012, argument, the Veteran's representative has stated that the issue of entitlement to service connection for anxiety should be before the Board.  A review of the file shows that the Veteran has not submitted a substantive appeal on that issue.  He was sent a supplemental statement of the case in April 2011 in which he was informed that he had to submit a formal appeal within 30 days.  He did not respond.  Thus the Board will not address it further.  


FINDING OF FACT

The Veteran's carpal tunnel syndrome of the left upper extremity is essentially normal; there is no nerve root irritation, loss of sensation, reduced muscle strength, or reduced grip strength, and diagnostic tests are normal.


CONCLUSION OF LAW

The criteria for a compensable rating for carpal tunnel syndrome of the left upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.27, 4.120, 4.123, 4.124a, 8515 (2011).  



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353 -356 (April 30, 2008).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) Veteran status; 
(2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 
 
In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (2009).  

The Board finds that the notice requirements of VCAA have been satisfied in this claim.  The RO sent the Veteran a letter in May 2008 that informed of the requirements needed to establish an increased evaluation.  The notice letter advised the Veteran that VA used a published schedule for rating disabilities that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  In accordance with the requirements of VCAA, the VA letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.

As to the duty to assist, the VA treatment records were obtained and the Veteran was examined by VA.  The Veteran was also afforded two VA examinations in connection with his claim.  See 38 C.F.R. § 3.159(c)(4) (2011).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is more than adequate.  The examination provided adequate basis for rating the Veteran's disorder.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).

Further, there is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected disorder since he was last examined.  See 38 C.F.R. § 3.327(a) (2011).  

Increased Evaluation

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the  disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt  regarding the extent of the disability in the Veteran's  favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the relevant temporal focus for adjudicating an increased rating claim is on the evidence establishing the state of the disability from the time period one year before the claim was filed until a final decision is issued.  Hart v. Mansfield, No. 05-2424, 2007 WL 4098218 (Vet. App. Nov. 19, 2007).  Thus, staged ratings may be assigned if the severity of the disability changes during the relevant rating period.  

The RO has assigned a 0 percent (noncompensable) rating, for the Veteran's service-connected carpal tunnel syndrome of the left upper extremity, under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8515, paralysis of the median nerve (or neuritis or neuralgia).  The criteria for rating paralysis of the median nerve differ according to whether the major or minor limb is affected.  

Under Diagnostic Code 8515, for rating paralysis of the median nerve, mild incomplete paralysis of the median nerve in the major or minor extremity warrants a 10 percent rating.  Moderate incomplete paralysis warrants a 30 percent rating in the major extremity and a 20 percent rating in the minor extremity.  Severe incomplete paralysis warrants a 50 percent rating in the major extremity and a 40 percent rating in the minor extremity.  Complete paralysis with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand), pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended, cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm, flexion of wrist weakened, and pain with trophic disturbances warrants a maximum 70 percent rating in the major extremity and a maximum 60 percent rating in the minor extremity.  38 C.F.R. § 4.124a. 

The rating schedule authorizes the assignment of a 0 percent (noncompensable) rating in every instance in which the rating schedule does not provide for such a rating and the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

Considering the pertinent facts in light of the applicable rating criteria, the Board finds that at no point during the appeal period has the carpal tunnel syndrome of the left upper extremity warranted a compensable rating.

The Board finds that, collectively, the medical demonstrates that the Veteran's carpal tunnel syndrome of the left upper extremity has been no more than negligible.  In this regard, on November 2008 VA peripheral nerves examination, there were no objective findings of peripheral neuropathy in the left upper extremity.  There was no evidence of atrophy, sensory loss, weakened flexion, abduction, or extension.  Moreover, muscle tone and strength were found to be normal.  An EMG was normal.  When he was examined in February 2010, he had 5/5 muscle strength.  The examiner stated that the Veteran did not have peripheral neuropathy in the left arm two years prior and did not now.  He noted that nerve conduction studies were normal.  There was no atrophy.  He stated that the examination was normal.  

The medical evidence reflects no more than subjective complaints of numbness and tingling of the hands without any objective evidence whatsoever of involvement of either median nerve or any functional impairment.  In sum, the medical evidence does not support a finding of at least mild incomplete paralysis of either median nerve to warrant even the minimum compensable rating under Diagnostic Codes 8515, 8615 (for neuritis) or 8716 (for neuralgia).

The Board has certainly considered the Veteran's assertions in this regard, but emphasizes that they are not considered more persuasive than the objective clinical findings and medical assessments.  See 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); and Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Here, the persuasive, objective evidence simply does not support a finding that, at any point the Veteran's symptoms of peripheral neuropathy of the left upper extremity have been more than negligible.  

For all the foregoing reasons, the Board finds that there is no basis for assignment of a compensable rating.  As such, there is no basis for staged rating pursuant to Hart, and the claim for higher rating must be denied.  In reaching this conclusion the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the evidence is against assignment of a compensable rating that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Extra Schedular

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left upper extremity disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The Board notes that the Veteran is currently employed.  (See, VA examination report of November 2008).  The evidence of record does not show that he was unable to meet the physical requirements of his job solely due to his service-connected disability, nor does the evidence show that his disability would cause marked interference in other forms of employment.  Accordingly, the evidence does not indicate that his disability has caused marked interference with employment that is not already contemplated in the rating code.  Furthermore, the medical record does not show that the Veteran's disability has necessitated frequent periods of hospitalization during the appeal period or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet.  App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

In denying the Veteran's claim for an increased rating, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not asserted that he is unemployable because of his service-connected disability.  Furthermore, the evidence shows that he has been able to maintain employment.  Accordingly, the issue of TDIU has not been raised in this case.  


ORDER

A compensable evaluation for carpal tunnel syndrome of the left upper extremity is denied.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


